DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a NON-FINAL OFFICE ACTION in response to the present Application filed 09/02/2020. Claim 1 has been cancelled. Claims 2-21 are new and pending in the Application. 
Continuity/ Priority Information 
The present Application 17010487, filed 09/02/2020 is a continuation of 15785860, filed 10/17/2017, now U.S. Patent No. 10,782,879, which is a continuation of 14949078, filed 11/23/2015, now U.S. Patent No. 9,830,079 and claims foreign priority to 2015-145712, filed 07/23/2015. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/02/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 2-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 2,16 and 20, the limitations “wherein a remainder which is obtained when a capacity corresponding to the first number of logical block addresses is subtracted from a capacity corresponding to the first number of physical blocks serves as the first over-provision area” and 
“wherein a remainder which is obtained when a capacity corresponding to the second number of logical block addresses is subtracted from a capacity corresponding to the second number of physical blocks serves as the second over-provision area” render the Claims indefinite. The limitations fail to clearly define the device by which to calculate the remainder using a subtraction operation. The specification describes “The physical resources of 50 GB, which is the remainder when the capacity of the user area is subtracted from the physical resources of 250 GB, serve as an over- provision area of area 52 (tier #2). The Claims should be amended to better define the over-provision area between the user area and the physical resources, e.g. as a difference between two numbers indicating a memory capacity, such as a number of memory blocks, bytes, cells or GB.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-21 are rejected under 35 U.S.C. 103 as being unpatentable over Franceschini et al. (U.S. Pub. No. 20120226962) Pub. Date: September 6, 2012.
Regarding independent Claims 2 and 20, Franceschini discloses a method and apparatus for wear-focusing of non-volatile memories for improved endurance, comprising:
 A memory system comprising a host device and an SSD, the SSD comprising a nonvolatile memory including a plurality of physical blocks and a controller electrically connected to the nonvolatile memory, the host device controlling the SSD by issuing commands,  
Franceschini, Par. [0023]. the system 100 depicted in FIG. 1 includes a computer processor 102 “host device”, a memory 106 having memory cells, and a memory controller 104 for receiving data from the computer processor 102 to be stored in the memory 106. In an embodiment, the memory cells are arranged into pages, and pages 
 the plurality of namespaces including at least a first namespace for storing a first type of data, and a second namespace for storing a second type of data having a lower update frequency than the first type of data, the issued request command includes a first request for the first namespace and a second request for the second namespace, the first request specifying a first number of logical block addresses and a first number of physical blocks, the second request specifying a second number of logical block addresses and a second number of physical blocks; 
Franceschini, Par. [0026] FIG. 2 illustrates a detailed view of a memory and memory controller, in accordance with an embodiment. As shown in FIG. 2, write data and an address (e.g., a logical address corresponding to the write data and specifying where the write data should be written) are received at a memory controller 230. [0031] In one embodiment, the dynamic wear-leveling module 218 writes the dynamically classified data in the dynamic data region 220 of the memory 228. The write data 202 is written as a dynamic data record 222 to the dynamic data region 220 in combination with a timestamp corresponding to the time when the data was written to the memory 228. In alternate embodiments, the dynamic data record 222 may be written to the dynamic data region 220 without a timestamp. [0032] If the write data has been classified as static, it is sent to a static encoder module 206. In one embodiment, the static encoder module 206 encodes the write data using a second ECC (ECC-2).
“a first namespace for storing a first type of data, and a second namespace for storing a second type of data having a lower update frequency than the first type of data,” 
Franceschini, Fig. 2, par. [0026] a data classification module 204 classifies the write data as static or dynamic. In one embodiment, the write data is classified based on a timestamp associated with the received address. [0028] In one embodiment the memory 228 is logically divided into two regions, a dynamic data region 220 and a static data region 210. Par. [0033] The data is written as a static data record 212 to the static data region 210 in combination with a timestamp corresponding to the time when the data was written to the memory 228. In alternate embodiments, the static data record 212 is written to the static data region 210 without a timestamp.
allocate the first number of physical blocks for the first namespace; and allocate the second number of physical blocks for the second namespace; Par. [0017] Fig. 2, In an embodiment, a memory such as a flash memory (made up of one or more NAND flash memory devices) is virtually partitioned into two regions, a "wear-focused region" or "dynamic data region" for storing dynamic data, and a "static data region" for storing static data. [0020] If the data is classified as dynamic, it is optionally coded using an adaptive endurance code (AEC) and a first ECC (ECC-1). 
 allocate a first over-provision area for the first namespace, and allocate a second over-provision area for the second namespace, 
 In light of the Claim rejection under 112(b), second paragraph, as being indefinite, as best understood, Franceschini, Par. [0029] In another embodiment, the size of the dynamic data region 220 is initially configured to be a percentage of the 

 Franceschini does not explicitly disclose “wherein a remainder which is obtained when a capacity corresponding to the first number of logical block addresses is subtracted from a capacity corresponding to the first number of physical blocks serves as the first over-provision area”
However, Franceschini discloses Par. [0029] as data is stored in the memory 228 the dynamic data region 220 is adjusted to suit the specific needs of the system, which is functionally equivalent to obtaining the remainder memory space as Claimed above.  
 It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to adjust the memory space as taught by Franceschini so as to use the memory capacity more efficiently by allocating more space to suit the specific needs of the system.
 
 Regarding independent Claim 16, Franceschini discloses the same limitations as applied to independent Claims 2 and 20 above, and in addition,
write data associated with an ID of the first namespace to the first area as the first type of data; and write data associated with an ID of the second namespace to the second area as the second type of data.  

[0033] The data is written as a static data record 212 to the static data region 210 in combination with a timestamp corresponding to the time when the data was written to the memory 228. In alternate embodiments, the static data record 212 is written to the static data region 210 without a timestamp.

Regarding Claims 3, 21, Franceschini does not explicitly disclose “wherein a ratio of the capacity of the second over-provision area to the capacity corresponding to the second number of logical block addresses is smaller than a ratio of the capacity of the first over-provision area to the capacity corresponding to the first number of logical block addresses”.  
 However, Franceschini discloses Par. [0029] as data is stored in the memory 228 the dynamic data region 220 is adjusted to suit the specific needs of the system, which is functionally equivalent to obtaining the remainder memory space as Claimed above.  
 It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to adjust the memory space as taught by Franceschini so as to use the memory capacity more efficiently to suit the specific needs of the system.

Regarding Claim 4, wherein the memory system is configured to: write data associated with an ID of the first namespace to the first namespace as the first type of data, and write data associated with an ID of the second namespace to the second namespace as the second type of data.  
 Franceschini [0031] The write data 202 is written as a dynamic data record 222 to the dynamic data region 220 in combination with a timestamp corresponding to the time when the data was written to the memory 228. Franceschini [0033] The data is written as a static data record 212 to the static data region 210 in combination with a timestamp corresponding to the time when the data was written to the memory 228.

Regarding Claims 5, 6, create the first namespace and allocate the first number of physical blocks for the created first namespace, based on the issued second namespace management command; and 
create the second namespace and allocate the second number of physical blocks for the created second namespace, based on the issued first namespace management command.  Franceschini, Par. [0036], FIG. 3, In an embodiment, each memory 316 in the flash memory array 312 is divided into two physical areas, a dynamic data region 318, and a static data region 320. Once one of the WFA flash controllers 310 has encoded the write data, the WFA flash controller 310 stores the data that is classified as dynamic in the dynamic data region 318 and the data that is classified as static in the static data region 320.

calculate write amplification of the first namespace by counting an amount of data written to the first namespace by the host device, and an amount of data written to the first namespace by a garbage collection operation of the first namespace, based on the issued first write amplification get command; and calculate write amplification of the second namespace by counting an amount of data written to the second namespace by the host device, and an amount of data written to the second namespace by a garbage collection operation of the second namespace, based on the issued second write amplification get command”  
However. Franceschini discloses Par. [0027] Any wear-leveling process known in the art may be implemented by the dynamic wear-leveling module 218, including but not limited to the wear leveling that comes from the use of a log-based structure, from techniques which remap the logical to physical address mappings and/or from specific wear leveling algorithms using, for example, write counters to enable efficient selection of the blocks to be erased during garbage collection.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use wear leveling algorithms as taught by Franceschini for efficient selection of the blocks to be erased during garbage collection.
 
Regarding Claims 10, 11,  wherein the memory system is configured to generate first encoded data by encoding write data by using first coding for reducing wear of a memory cell, to generate second encoded data by adding an error correction code to the first encoded data,   
[0021] If the data is classified as static, it is encoded using a second ECC (ECC-2) and is then written to the static data region after a logical to physical write address mapping done for the purpose of wear-leveling and/or write-amplification reduction. In one embodiment, the associated time-stamp is also stored. In an embodiment, ECC-1 is a stronger code (i.e., it is designed to detect and correct more errors) than ECC-2 because the wear-focused region is expected to undergo greater wear and have a correspondingly higher bit error rate. As used herein, the term "stronger ECC code" refers to an error correcting code that is capable of correcting a larger number of errors per stored byte.
[0027] If the write data has been classified as dynamic, it is sent to a dynamic encoder module 216. In one embodiment, the dynamic encoder module 216 first encodes the data using an AEC encoder. In one embodiment, the dynamic encoder module 216 encodes the write data using a first ECC (ECC-1). In one embodiment, once the write data is encoded, it is processed by a dynamic wear-leveling module 218, which writes the write data to the memory 228.
[0032] If the write data has been classified as static, it is sent to a static encoder module 206. In one embodiment, the static encoder module 206 encodes the write data using a second ECC (ECC-2). As described previously, ECC-1, which is used for the dynamic data, is typically a stronger ECC (e.g., detects/corrects more errors) than ECC-1, which is used for static data.

wherein the memory system is configured to execute a striping operation for distributing data across a plurality of storage devices each including the nonvolatile memory, and each of the plurality of namespaces is arranged to extend over the plurality of storage devices.  
[0023] FIG. 1 illustrates a block diagram of a system for storing and retrieving data in a memory in accordance with an embodiment. The system 100 depicted in FIG. 1 includes a computer processor 102, a memory 106 having memory cells, and a memory controller 104 for receiving data from the computer processor 102 to be stored in the memory 106. In an embodiment, the memory cells are arranged into pages, and pages are arranged into blocks. Thus, a block may contain a plurality of pages, each page containing a plurality of memory cells. 

Claim 14, 15, wherein...management command specifying both a number of logical block addresses for a namespace to be created and a number of physical blocks to be allocated for the namespace to be created.  
Regarding Claim [0024] In one embodiment the memory controller 104 is in communication with, or communicatively coupled to, the computer processor 102 and receives write requests from the computer processor 102. The write requests contain data to be written to the memory 106 and a logical address for identifying the location in the memory 106 to which the data will be written. The memory controller 104 stores data at a physical address within the memory 106. In an embodiment, the memory controller 104 maps the logic address to a physical address in the memory 106 when 
 
Regarding Claim 17, wherein the commands issued by the host device includes at least ones of a write command, a read command.  
[0024] In one embodiment the memory controller 104 is in communication with, or communicatively coupled to, the computer processor 102 and receives write requests from the computer processor 102. The write requests contain data to be written to the memory 106 and a logical address for identifying the location in the memory 106 to which the data will be written. The memory controller 104 stores data at a physical address within the memory 106.

Claim 18, 19, management command for managing creation and deletion of a namespace, including an extended namespace management command specifying both a number of logical block addresses for a namespace to be created and a number of physical blocks to be allocated for the namespace to be created.  
[0036] in an alternate embodiment, one of the WFA flash controllers 310 is associated to more than one memory 316. In an embodiment, each memory 316 in the flash memory array 312 is divided into two physical areas, a dynamic data region 318, and a static data region 320. Once one of the WFA flash controllers 310 has encoded the write data, the WFA flash controller 310 stores the data that is classified as dynamic .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,830,079. Although the claims at issue are not identical, they are not patentably distinct from each other because the . 
Claims 1-14 of U.S. Patent No. 9,830,079 contain every element of claims 2-11 of the instant application and thus anticipate the claims of the instant application. Claims of the instant application therefore re not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim. 
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of bviousness- type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus).“ ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001). 
TABLE: independent Claims comparison 
instant application Claims 
(U.S. Patent No. 9,830,079) CLAIMS
Claim 2. (New) A memory system comprising a host device and an SSD, the SSD comprising a nonvolatile memory including a plurality of physical blocks and 
manage the plurality of namespaces, the plurality of namespaces including at least a first namespace for storing a first type of data, and a second namespace for storing a second type of data having a lower update frequency than the first type of data, 
the issued request command includes a first request for the first namespace and a second request for the second namespace, the first request specifying a first number of logical block addresses and a first number of physical blocks, the second request specifying a second number of logical block addresses and a second number of physical blocks; 
allocate the first number of physical blocks for the first namespace; 

allocate a first over-provision area for the first namespace, wherein a remainder which is obtained when a capacity corresponding to the first number of logical block addresses is subtracted from a capacity corresponding to the first number of physical blocks serves as the first over-provision area; and 
allocate a second over-provision area for the second namespace, wherein a remainder which is obtained when a capacity corresponding to the second number of logical block addresses is subtracted from a capacity corresponding to the second number of physical blocks serves as the second over-provision area.  

a nonvolatile memory including a plurality of physical blocks; and 

receive a first request for the first namespace and a second request for the second namespace from a host device, the first request specifying a first number of logical block addresses and a first number of physical blocks, 
the second request specifying a second number of logical block addresses and a second number of physical blocks; 
allocate the first number of physical blocks for the first namespace; 
allocate the second number of physical blocks for the second namespace, 
allocate a first over-provision area for the first namespace, 
wherein a remainder which is obtained when a capacity corresponding to the first number of logical block 
allocate a second over-provision area for the second namespace, 
wherein a remainder which is obtained when a capacity corresponding to the second number of logical block addresses is subtracted from a capacity corresponding to the second number of physical blocks serves as the second over-provision area. 


logically divide the nonvolatile memory into a plurality of areas, the plurality of areas being associated with the plurality of namespaces, the plurality of areas including at least a first area for storing a first type of data, and 
a second area for storing a second type of data having a lower update frequency than the first type of data, the first area and the second area being associated with a first namespace and a second namespace, the issued request command including a first request for the first namespace and a second request for the second namespace, the first request specifying a first number of logical block addresses and a first number of physical blocks, the second request specifying a second number of logical block addresses and a second number of physical blocks; 
allocate the first number of physical blocks for the first area; 
allocate the second number of physical blocks for the second area; 

allocate a second over-provision area for the second area, wherein a remainder which is obtained when a capacity corresponding to the second number of logical block addresses is subtracted from a capacity corresponding to the second number of physical blocks serves as the second over-provision area for the second area; 
write data associated with an ID of the first namespace to the first area as the first type of data; and 
write data associated with an ID of the second namespace to the second area as the second type of data.  


a nonvolatile memory including a plurality of physical blocks; and 
a controller electrically connected to the nonvolatile memory, the controller configured to logically divide the nonvolatile memory into a plurality of areas, the plurality of areas being 
receive a first request for the first namespace and a second request for the second namespace from a host device, the first request specifying a first number of logical block addresses and a first number of physical blocks, the second request specifying a second number of logical block addresses and a second number of physical blocks;
 allocate the first number of physical blocks for the first area; allocate the second number of physical blocks for the second area; allocate a first over-provision area for the first area, wherein a remainder which is obtained when a capacity corresponding to the first number of logical block addresses is subtracted from a capacity corresponding to the first number of physical blocks 
allocate a second over-provision area for the second area, 
wherein a remainder which is obtained when a capacity corresponding to the second number of logical block addresses is subtracted from a capacity corresponding to the second number of physical blocks serves as the second over-provision area for the second area; 
write data associated with an ID of the first namespace to the first area as the first type of data; and write data associated with an ID of the second namespace to the second area as the second type of data. 


manage the plurality of namespaces, the plurality of namespaces including at least a first namespace for storing a first type of data, and a second namespace for storing a second type of data having a lower update frequency than the first type of data, the issued request command including a first request for the first namespace and a second request for the second namespace, the first request specifying a first number of logical block addresses and a first number of physical blocks, the second request specifying a second number of logical block addresses and a second number of physical blocks; 
allocate the first number of physical blocks for the first namespace, the first namespace including a first over-provision area, 

allocate the second number of physical blocks for the second namespace, the second namespace including a second over-provision area, wherein a remainder which is obtained when a capacity corresponding to the second number of logical block addresses is subtracted from a capacity corresponding to the second number of physical blocks serves as the second over-provision area.  

a nonvolatile memory including a plurality of physical blocks; and ‘
a controller electrically connected to the nonvolatile memory and configured 
receive a first request for the first namespace and a second request for the second namespace from a host device, the first request specifying a first number of logical block addresses and a first number of physical blocks, the second request specifying a second number of logical block addresses and a second number of physical blocks; 
allocate the first number of physical blocks for the first namespace, the first namespace including a first over-provision area, wherein a remainder which is obtained when a capacity corresponding to the first number of logical block addresses is subtracted from a capacity corresponding to the first number of physical blocks serves as the first over-provision area; and 
allocate the second number of physical blocks for the second 




Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See References Cited on PTO-892 form. 
Souri et al. (U.S. Patent No. 9,632,926) TITLE:  Memory unit assignment and selection for internal memory operations in data storage systems. See OVERVIEW. Some embodiments improve the efficiency of the internal operations by one or more of the following: (1) avoiding unnecessary relocation of static data; (2) avoiding setting aside memory units with a relatively higher P/E count, which may increase write amplification; (3) decreasing a P/E window size by using memory units with a relatively lower P/E count more often and directing dynamic data into memory units with a relatively lower P/E count; (4) identifying static data; (5) directing static data into memory units with a relatively higher P/E count to cool down the memory units; (6) decreasing a P/E window size through slowing down a wear rate in memory units having a relatively higher P/E count; (7) directing system data into memory units with a relatively higher P/E count; and (8) not mixing static and dynamic data by packing static data into separate memory units from dynamic data, resulting in less free space trapped in memory units storing static data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C KERVEROS whose telephone number is (571)272-3824. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAMES C KERVEROS/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        
Date: December 2, 2021
Non-Final Rejection 20211130
 
U.S. Patent and Trademark Office 
Tel. (571) 272-3824.
Email: james.kerveros@uspto.gov